Case 1:20-cv-01001-FJS-TWD Document 1-2 Filed 08/28/20 Page 1 of 5




                 EXHIBIT B
8/28/2020           Case 1:20-cv-01001-FJS-TWD Document     1-2on PAUSE
                                                 New York State    Filed 08/28/20 Page 2 of 5


               DEPARTMENT OF HEALTH ›                                                   Annotations



            New York State on PAUSE
            As New York State moves through the phases of reopening we must
            continue to be smart and do what’s necessary to protect each other. e
            phased reopening of New York is happening on a regional basis, based on a
            region meeting DOH-determined public health and safety metrics:

              e infection rate is suﬃciently low;
              e health care system has the capacity to absorb a potential resurgence in
              new cases;
              Diagnostic testing capacity is suﬃciently high to detect and isolate new
              cases; and
              Robust contact-tracing capacity is in place to help prevent the spread of
              the virus.

            To learn more about the reopening phases and which non-essential
            businesses can open in each region, please visit https://forward.ny.gov/

            Even while New York State begins to reopen, these basic safety measures are
            as important today as they were on day  when the Governor issued the
            New York State On Pause Executive Order:

              Wash your hands often with soap and water; use hand sanitizer if water is
              not available.
              Wear a face covering when you are in public and cannot stay  feet apart
              from others.

https://outline.com/RNqEEs                                                                            1/4
8/28/2020           Case 1:20-cv-01001-FJS-TWD Document     1-2on PAUSE
                                                 New York State    Filed 08/28/20 Page 3 of 5
              Avoid large groups. Public Gatherings are only permitted if  or less
              people are in attendance. Gatherings of up to  people will be allowed in
              Phase ree in the regional reopening. Check to see what phase your
              region is in.
              Stay home if you are sick.

            Expect businesses to enforce these rules, as they are subject to inspection and
            could be ﬁned up to , for violations of the state’s social distancing
            protocols.

            Please. Be safe and smart so we don’t lose the progress we worked so hard to
            gain.

            On Sunday, March , all non-essential businesses statewide closed when
            Governor Cuomo announced the "New York State on PAUSE" executive
            order, a -point policy to assure uniform safety for everyone.

            e -point NYS on PAUSE plan is as follows:

            . Eﬀective at PM on Sunday, March , all non-essential businesses
              statewide will be closed;
            . Non-essential gatherings of individuals of any size for any reason (e.g.
              parties, celebrations or other social events) are canceled or postponed at
              this time;
            . Any concentration of individuals outside their home must be limited to
              workers providing essential services and social distancing should be
              practiced;



https://outline.com/RNqEEs                                                                      2/4
8/28/2020           Case 1:20-cv-01001-FJS-TWD Document     1-2on PAUSE
                                                 New York State    Filed 08/28/20 Page 4 of 5
            . When in public individuals must practice social distancing of at least six
              feet from others;
            . Businesses and entities that provide other essential services must
              implement rules that help facilitate social distancing of at least six feet;
            . Individuals should limit outdoor recreational activities to non-contact
              and avoid activities where they come in close contact with other people;
            . Individuals should limit use of public transportation to when absolutely
              necessary and should limit potential exposure by spacing out at least six
              feet from other riders;
            . Sick individuals should not leave their home unless to receive medical
              care and only after a telehealth visit to determine if leaving the home is in
              the best interest of their health;
            . Young people should also practice social distancing and avoid contact
              with vulnerable populations; and
       . Use precautionary sanitizer practices such as using isopropyl alcohol
              wipes.

            If you are aware of any non-essential gatherings or any non-essential
            businesses or entities operating in violation of "New York on PAUSE" please
            choose the appropriate complaint below.

            Governor Cuomo also announced the state is increasing the maximum ﬁne
            for violations of the state's social distancing protocol from  to ,
            to help address the lack of adherence to social distancing protocols. e
            Governor reminded localities that they have the authority to enforce the
            protocols.

            File a complaint against your employer or place of work.
https://outline.com/RNqEEs                                                                      3/4
8/28/2020           Case 1:20-cv-01001-FJS-TWD Document     1-2on PAUSE
                                                 New York State    Filed 08/28/20 Page 5 of 5
            File a complaint about a business, location or incident in your community.

            You may also call ---.



             https://outline.com/RNqEEs                                                       COPY




                                             Annotations     ·   Report a problem




                                    Outline is a free service for reading and annotating
                                     news articles. We remove the clutter so you can
                                     analyze and comment on the content. In today’s
                                     climate of widespread misinformation, Outline
                                          empowers readers to verify the facts.




                                   H O M E · T E R M S · P R I VAC Y · D M C A · CO N TAC T




https://outline.com/RNqEEs                                                                           4/4
